DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed on 02/16/2021 has been entered. Claims 1, 4-6, 9, 11-12 and 15 have been amended; Claims 2-3, 7-8, 14 and 16-20 have been canceled; and Claims 21-30 have been newly added. Thus, Claims 1, 4-6, 9-13, 15 and 21-30 are currently pending and are under examination.

Withdrawn Rejections
Claim 1 has amended to now recite:

    PNG
    media_image1.png
    237
    615
    media_image1.png
    Greyscale

Applicant argues that US’712 fails to teach every limitation of now amended Claim 1 where the dewaxing active metal is selected from Groups 12-14 of the periodic table. The argument was found persuasive and thus the 102(a)(1) rejection of the record has been withdrawn.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
Claim 1, line 11 – after “selected from” the phrase - - the group consisting of - - has been added.
Claim 9, line 2 – the phase “Group 13 of Group 14” has been replaced by - - the group consisting of Group 13 and Group 14 - -.
Claim 21, line 11 – after “selected from” the phrase - - the group consisting of - - has been added.
Claim 23, lines 1-2 – the phase “Group 13 of Group 14” has been replaced by - - the group consisting of Group 13 and Group 14 - -.
Authorization for this examiner’s amendment was given in an interview with Mr. Benjamin C. Spehlmann on 04/21/2021.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art references are Patent application publication numbers US2011/0118368A1 (US’368), US2013/0253079A1 (US’079), and US2019/0016964A1 (US’964). 
US’368 teaches a process for converting synthesis gas to liquid hydrocarbons within a single reactor such as fluidized bed reactor by contacting the synthesis gas with a synthesis gas conversion catalyst on a support containing an acidic component and a dual functionality catalyst that includes a hydrogenation component and a solid acid component ([0010]-[0013] and [0027]). US’368 teaches that the dual functionality catalyst comprises Group VIII noble metal and non-noble metal and Group VIB metals for hydrogenating olefins and solid acid catalyst for isomerizing and/or cracking the straight chain hydrocarbons (equivalent to dewaxing) ([0028]). However, US’368 fails to teach or suggest a dewaxing catalyst comprising a dewaxing active metal deposited on a solid acidic support, wherein the dewaxing active metal is selected from the group consisting of Groups 12-14 of the Periodic Table.

US’079 teaches a method for converting synthesis gas using hybrid Fischer-Tropsch catalyst, the catalyst including a hybrid support and a Fischer-Tropsch component deposited on the hybrid support, wherein the hybrid support contains at least one zeolite, a binder material, and a silica- and/or alumina-containing material ([0008] and [0037]). US’079 teaches that the conversion can be conducted in multi-tubular fixed bed reactors, circulating fluidized bed reactors, fixed fluidized bed reactors, compact heat exchange reactors and microchannel reactors ([0043]). US’079 further 21+ at an amount of greater than 3.1 wt%. However, US’079 fails to teach or suggest the catalyst as claimed and wherein the conversion obtains FT product comprising less than about 2 wt-% of normal C20+ hydrocarbons.

US’964 teaches a method for carbon dioxide hydrogenation to gasoline using a multifunctional hybrid catalyst comprising iron-based catalyst for carbon dioxide hydrogenation as the first component, and one or more zeolites modified or unmodified by metal as second component ([0005]-[0006]). Furthermore, US’964 teaches that the zeolites can be modified by metals such as Mo, Zn (Group 12), Rh, Ru, Ga (Group 13), Cr, Co, Ni, Na, Cu, Pd, Pt, La or mixtures thereof ([0009]). However, US’964 fails to teach or suggest that the process is the conversion of H2 and CO as instantly claimed.

In view of the foregoing, the closest prior art references neither anticipate nor reasonably make obvious the instantly claimed methods. Hence, the instantly claimed invention is deemed novel and unobvious over the closest prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 4-6, 9-13, 15 and 21-30 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622